                                            Case 3:19-cv-07799-SI Document 83 Filed 08/31/21 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     WEBCORE-OBAYASHI JOINT                            Case No. 19-cv-07799-SI
                                         VENTURE,
                                   6
                                                        Plaintiff,                         ORDER RE: APPOINTMENT OF
                                   7                                                       MARTIN QUINN AS DISCOVERY
                                                 v.                                        SPECIAL MASTER
                                   8
                                         ZURICH AMERICAN INSURANCE
                                   9     COMPANY,
                                  10                    Defendant.

                                  11

                                  12          In a letter filed August 27, 2021, defendant requested that the Court appoint a special master
Northern District of California
 United States District Court




                                  13   for discovery. At the case management conference held the same day, the Court informed the parties

                                  14   that it intended to appoint Martin Quinn of JAMS, unless the parties could jointly agree on an

                                  15   alternative individual. The parties have since informed the Court that they agree to the appointment

                                  16   of Mr. Quinn. As such, the Court will proceed with his appointment.
                                              The Court requests that Mr. Quinn file an affidavit pursuant to Federal Rule of Civil
                                  17
                                       Procedure 53(a)(2) and 53(b)(3), stating whether there is any basis that would require
                                  18
                                       disqualification of a judge under 28 U.S.C. § 455. Upon the filing of such an affidavit, and if there
                                  19
                                       is no disqualification, the Court will enter an order appointing Mr. Quinn.
                                  20
                                              The Clerk shall serve a copy of this order on Mr. Quinn at JAMS, Two Embarcadero Center,
                                  21
                                       Suite 1500, San Francisco, CA 94111, and by e-mail to Mr. Quinn’s case manager at
                                  22
                                       schan@jamsadr.com.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: August 31, 2021                       ______________________________________
                                  25                                                  SUSAN ILLSTON
                                                                                      United States District Judge
                                  26
                                  27

                                  28
